Third District Court of Appeal
                               State of Florida

                          Opinion filed May 12, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1363
                       Lower Tribunal No. 19-23233
                          ________________


                        Maria R. Sergent Chauser,
                                Appellant,

                                     vs.

                           Adam Shai Chauser,
                               Appellee.


     An Appeal from the Circuit Court for Miami-Dade County, Marcia Del
Rey, Judge.

     Maria R. Sergent Chauser, in proper person.

      Kaplan Loebl, LLC, and Liliana Loebl and Amanda B. Haberman, for
appellee.

Before SCALES, HENDON and MILLER, JJ.

     PER CURIAM.

     Affirmed. Applegate v. Barnett Bank of Tallahassee, 377 So. 2d 1150,

1152 (Fla. 1979) (“Without a record of the trial proceedings, the appellate
court can not properly resolve the underlying factual issues so as to conclude

that the trial court’s judgment is not supported by the evidence or by an

alternative theory.”).




                                      2